United States Department of Labor
Employees’ Compensation Appeals Board
____________________________________________
M.W., Appellant
and
DEPARTMENT OF THE ARMY, EISENHOWER
ARMY MEDICAL CENTER, Fort Gordon, GA,
Employer
____________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 07-1163
Issued: September 6, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 27, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated March 12, 2007 which denied her occupational
disease claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant sustained an occupational disease in the performance of
duty.
FACTUAL HISTORY
On January 31, 2007 appellant, then a 53-year-old file clerk filed an occupational disease
claim alleging that she sustained back pain, pain in the hands, carpal tunnel, and tendinitis of the
right thumb and wrist and sinus infections as a result of her employment.

On February 5, 2007 the Office requested additional factual and medical information
from appellant. She responded by submitting a description of her conditions and her own
statement relating her conditions to her employment duties. The Office thereafter received
unsigned medical reports from Orthopedic Associates of Augusta, P.A. and other unidentifiable
medical notes pertaining to appellant’s office visits on November 2, 9, 13 and 30, and
December 15, 2006, as well as January 2 and 30, and February 2, 2007. In a November 2, 2006
report, appellant was diagnosed with multiple joint arthritis and right carpal tunnel syndrome by
Dr. Paul J. Herzwum, a treating physician. The December 15, 2006 report diagnosed synovitis
right thumb.1
The Office also received an allergy work-up dated September 22, 2006. In a
November 10, 2006 magnetic resonance imaging (MRI) scan report, Dr. Jose Bauza, Boardcertified in diagnostic radiology, diagnosed minimal degenerative disc disease at L4-5 towards
the right side. On October 10, 2006 an electromyography was performed by Dr. Ranjit Sethi,
Board-certified in neurology, who diagnosed carpal tunnel syndrome of Grade 3.
On March 12, 2007 the Office denied appellant’s claim on the grounds that the medical
evidence failed to demonstrate that the claimed medical condition resulted from the accepted
work factors.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of establishing the essential elements of his or her claim by the weight of the reliable,
probative and substantial evidence, including the fact that the individual is an “employee of the
United States” within the meaning of the Act and that the claim was timely filed within the
applicable time limitation period of the Act, that an injury was sustained in the performance of
duty as alleged and that any disability or specific condition for which compensation is claimed is
causally related to the employment injury.2
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying the factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the factors
identified by the claimant were the proximate cause of the condition for which compensation is
claimed, or stated differently, medical evidence establishing that the diagnosed condition is
causally related to the factors identified by the claimant.3

1

The author of this report cannot be identified.

2

Anthony P. Silva, 55 ECAB 179 (2003).

3

Elizabeth H. Cram (Leonard O. Cram), 57 ECAB ___ (Docket No. 05-715, issued October 6, 2005).

2

ANALYSIS
Appellant alleged that her back, hand and sinus conditions were causally related to
factors of her federal employment. The Board finds that she has submitted insufficient medical
evidence to establish that any of her conditions were caused or aggravated by her federal
employment.
The medical evidence demonstrates only that appellant has degenerative disc disease at
the L4-5 and carpal tunnel syndrome. The allergy work-up does not contain a diagnosis. None
of the reports for office visits from November 2, 2006 to February 2, 2007 identify the person(s)
who examined appellant or who authored the reports. Absent any evidence to the contrary it
cannot be assumed that the author of these reports was a physician. The Board notes that such
reports are not considered medical evidence as an unknown person cannot be considered a
physician under the Act.4 Reports that are not from physicians are of no probative medical value
to the claim.5 In order to qualify a medical opinion, the opinions must be from a physician under
the Act.6 While appellant was diagnosed with degenerative disc disease and carpal tunnel there
is no evidence that these conditions are causally related to her employment factors. To establish
causal relationship, appellant must submit a physician’s report in which the physician reviews
the employment factors identified by appellant as causing his condition and taking these factors
into consideration as well as findings upon examination, state whether the employment injury
caused or aggravated the diagnosed conditions and present medical rationale in support of his or
her opinion.7 No such physician’s report was submitted. Dr. Bauza’s MRI scan report merely
diagnosed degenerative disc disease and failed to offer any opinion as to the cause. Dr. Sethi’s
report diagnosed carpal tunnel but did not opine as to the cause of appellant’s condition.
Medical evidence which does not offer any opinion regarding the cause of an employee’s
condition is of limited probative value on the issue of causal relationship.8 A medical opinion on
causal relation is required to establish that an injury was sustained in the performance of duty.
Neither the mere fact that a disease or condition manifests itself during a period of
employment, nor appellant’s own belief that the disease or condition was caused or aggravated
by employment factors is sufficient to establish causal relationship.9

4

See 5 U.S.C. § 8101(2) (this subsection defines a “physician as surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors and osteopathic practitioners within the scope of their practice as defined
by State law.”); see also Charley V.B. Harley, 2 ECAB 208, 211 (1949) (where the Board has held that a medical
opinion, in general, can only be given by a qualified physician).
5

See Jack B. Wood, 40 ECAB 95, 109 (1988).

6

See 5 U.S.C. § 8101(2). Nurses are not physicians under the Act and are not competent to render a medical
opinion. See Vincent Holmes, 53 ECAB 468 (2002).
7

Calvin E. King, 51 ECAB 394 (2000).

8

Michael E. Smith, 50 ECAB 313 (1999).

9

Richard L. Barnes, 55 ECAB 426 (2004).

3

Appellant has failed to submit medical evidence to establish causal relationship and,
therefore, has failed to discharge her burden of proof to establish that she sustained a condition
due to factors of her federal employment.
CONCLUSION
Appellant has not met her burden of proof to establish that she sustained an occupational
disease in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the March 12, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 6, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

